     Case 1:16-cv-00035-RJS-DBP Document 133 Filed 05/22/19 Page 1 of 2




Rick L. Rose (5140)
Blake M. Biddulph (15541)
RAY QUINNEY & NEBEKER P.C.
36 South State Street, Suite 1400
P.O. Box 45385
Salt Lake City, Utah 84111
Telephone: (801) 532-1500
Facsimile: (801) 532-7543
rrose@rqn.com
bbiddulph@rqn.com

Attorneys for Defendant Big 5 Corp. d/b/a Big 5 Sporting Goods


                     IN THE UNITED STATES DISTRICT COURT
                     DISTRICT OF UTAH, NORTHERN DIVISION


RICHARD FUIT and KIMBERLY FUIT,                        NOTICE OF SETTLEMENT

                     Plaintiffs,
                                                      Case No. 1:16-cv-0035-RJS-DBP
v.
                                                           Judge Robert J. Shelby
EXTREME PRODUCTS GROUP, L.L.C., a
Delaware corporation; and XIAMEN HONG                  Magistrate Judge Dustin B. Pead
DAO TECHNOLOGY CO., LTD., a/k/a
FITMASTER,

                     Defendants.


BIG 5 CORPORATION, d/b/a BIG 5
SPORTING GOODS,

                     Cross-Claim Plaintiff,
v.

EXTREME PRODUCTS GROUP, L.L.C., a
Delaware corporation,

                     Cross-Claim Defendant.
          Case 1:16-cv-00035-RJS-DBP Document 133 Filed 05/22/19 Page 2 of 2




           Pursuant to the Order Granting Second Stipulated Motion for Amended Scheduling Order

& Stay Pending Mediation (Dkt. 108), Plaintiffs Richard and Kimberly Fuit, Defendant Big 5

Corp. d/b/a Big 5 Sporting Goods, and Defendant Extreme Products Group, LLC inform the

Court that the case has settled. The Parties are in the process of finalizing settlement documents

and will file a Stipulated Motion to Dismiss with Prejudice when those documents are finalized.

           DATED this 22nd day of May, 2019.

                                                    RAY QUINNEY & NEBEKER P.C.

                                                    /s/ Blake M. Biddulph
                                                    Rick L. Rose
                                                    Blake M. Biddulph

                                                    Attorneys for Defendant Big 5 Corporation
                                                      dba Big 5 Sporting Goods

           DATED this 22nd day of May, 2019.

                                                    DEWSNUP KING OLSEN WOREL
                                                      HAVAS MORTENSEN
                                                    /s/ Peter Summerill
                                                    Colin P. King
                                                    Peter Summerill

                                                    Attorneys for Plaintiffs

           DATED this 22nd day of May, 2019.

                                                    CHRISTENSEN & JENSEN, P.C.
                                                    /s/ Sarah Elizabeth Spencer
                                                    Sarah Elizabeth Spencer
                                                    Bryson R. Brown

                                                    Attorneys for Defendant Extreme
                                                       Products Group, LLC

1482482


                                                2
